Citation Nr: 1811976	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating.  The Veteran disagreed with the initial rating and on appeal, in August 2012, the Board found that a claim for TDIU was raised by the record and remanded the claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO subsequently adjudicated the claim for TDIU by way of an October 2013 rating decision. 

In August 2010, the Veteran and Appellant testified at a hearing before an Acting Veterans Law Judge (AVLJ).  The AVLJ that presided over that hearing is no longer employed at the Board.  The law requires the AVLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2017).   Here, in June 2017, the Veteran was notified that the AVLJ who presided over the hearing is no longer with the Board and that he has a right to request another hearing.  He has not requested another hearing. 

The Board previously remanded the claim in August 2012, June 2014, and February 2016 for further development.  Because there has been substantial compliance with the most recent remand directive, the Board will proceed to adjudicate the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Notably, in December 2016, the Board denied entitlement for a TDIU while a motion to stay adjudication for 90 days was still pending.  For this reason, the Board vacated that decision in April 2017. 

The Veteran's attorney representative recently submitted additional evidence in support of the Veteran's claim, along with an appropriate waiver of RO consideration. See 38 C.F.R. § 20.1304 (c) (2017).


FINDING OF FACT

The Veteran's PTSD precludes him from engaging in substantially gainful employment.


CONCLUSION OF LAW

 The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.340, 4.2, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2017). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. TDIU

The Veteran contends that he is entitled to a grant of TDIU. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In this case, the Veteran is service-connected for PTSD and assigned 50 percent rating.  He does not have any other service-connected disabilities.  Therefore, his current combined rating during the appeal period is 50 percent. 38 C.F.R. § 4.25. For this reason, the Veteran does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16 (a) (2017).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b) (2017).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, in October 2012 the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability), where he indicated that he has completed four years of high school and workplace safety training.  He was a maintenance laborer/welder for Union Pacific Railroad until February 1996.

Since leaving his employment in 1996, the Veteran has been working on the family farm.  However, a statement from his spouse indicates that the Veteran has very limited role on the farm.  In fact, she indicated that she retired early from her job in order to manage the day to day farm operations.  In addition, evidence of record shows that the Veteran's spouse is listed as the farms operator since 1998.  

In a December 2017 psychiatric evaluation report authored by Dr. B.C, the Veteran described a minimal role on the farm.  He stated that he "tinkers" on the farm, but tries to avoid being around people and isolates himself.  After interviewing the Veteran and reviewing the complete medical history, Dr. B.C concluded that the Veteran had difficulty with his anger while he was working in 1996.  Since that time, he continues to experience severe symptoms of PTSD that precluding him from being able to perform limited tasks consistently on the farm.  

Similarly, Dr. T.L.D from Escanaba Vet Center, where the Veteran has been receiving treatment since approximately 2008, opined that the Veteran's PTSD symptoms, particularly his irritability, prevent him from getting gainful employment in his previous trade.  Dr. T.L.D further explained that the Veteran's PTSD symptoms also interfere with the Veteran's ability to obtain education or learn a new trade. 

The Veteran underwent a VA examination in May 2008, where the examiner noted that the Veteran has difficulty working under stressful conditions.  That examiner also noted that the Veteran had hard time getting along with people at work.  At that time, the Veteran reported that he works hard to find jobs that allow him to avoid people.  During the August 2013 VA examination, the Veteran reported that he was able to get along with coworkers, but had difficulty with his supervisors.  
The record also has two medical opinions from June 2012 and November 2015 written by a private psychiatrist, Dr. M.L.C. After reviewing the complete medical record and conducting interviews with the Veteran, Dr. M.L.C concluded that the Veteran is totally disabled and would not be able to retain employment.  

In a June 2012 opinion, Dr. M.L.C opined that the Veteran was only able to work because of a "purposely isolated work environment having virtually no interactions with peers, coworkers, supervisors, or customers."  He further asserted that "on the job, [the Veteran] was aggressive, violent, and dangerous and there are coworkers who have written statements to this effect."  Dr. M.L.C concluded that the Veteran's "incapacity to function in any type of interpersonal setting is completely disabling and has led to violence on the job site, social isolation, occupational dysfunction, and the inability to reengage in society in any significant fashion since his return from Vietnam."

In the November 2015 opinion, Dr. M.L.C notes that the Veteran is "profoundly dangerous, volatile, irritable, socially isolated and has limited and strained relationship with his family and acquaintances." Considering this, Dr. M.L.C opined that the Veteran should not be in an occupational setting while experiencing such severe symptomatology.  

Based on the above, the Board finds that the balance of the evidence of record establishes that TDIU is appropriate in this case.  The Veteran has a high school level education and worked as maintenance laborer/welder for 20 years until he seized working in 1996.  The Board is cognizant that the Veteran's PTSD was not service-connected when he stopped working at the Union Pacific Railroad.  Nevertheless, the evidence shows that he was experiencing difficulty interacting with people at that time.  Combined with the Veteran's spouse description of the various limitations he experience working on the farm, the severity of the PTSD symptoms described by  multiple psychiatrist noted above shows that the Veteran would have significant difficulties working with others.  Therefore, it seems unlikely that the Veteran would be able to engage in gainful employment and a TDIU is warranted. 

Notably, the Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the matter was already referred to the Director of Compensation Service, who denied entitlement to an extraschedular TDIU by way of a June 2016 memorandum.





ORDER

A TDIU is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


